NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

CARLOS G. FLORES-PACHECO,                        No. 13-70733

               Petitioner,                       Agency No. A075-251-422

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Carlos G. Flores-Pacheco, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Flores-Pacheco contends the agency erred in finding he did not have an

objective basis to fear persecution based on his father’s past political activity.

      Substantial evidence supports the IJ’s determination that Flores-Pacheco

failed to establish a well-founded fear of persecution on account of a protected

ground. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002)

(insufficient evidence to show reasonable fear of future persecution); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“[a]n alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Flores-Pacheco’s asylum claim fails.

      Because Flores-Pacheco failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye, 453

F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                            2                                    13-70733